ITEMID: 001-82997
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: CSESZKA v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Sándor Cseszka, is a Hungarian national who was born in 1941 and lives in Komárom. He is represented before the Court by Mr T. Kiss, a lawyer practising in Komárom. The Hungarian Government (“the Government”) are represented by Mr L. Höltzl, Agent, Ministry of Justice and Law Enforcement.
The facts of the case, as submitted by the parties, may be summarised as follows.
In 2000 the applicant brought an action in trespass before the Komárom District Court alleging that his neighbour’s very noisy activities with a heavy lorry at all hours interfered with his right to the peaceful enjoyment of his property. In April 2001 the court found for him, ordering the neighbour to refrain from manoeuvring his lorry in his yard between 10 p.m. and 6 a.m. On appeal, on 27 June 2001 the Komárom-Esztergom County Regional Court upheld the first-instance decision on the merits, but dismissed the applicant’s additional claim to have his neighbour prohibited from parking his lorry in his own garden. The applicant requested the execution of this judgment on 31 August 2001.
On 15 November 2001 an enforcement order was issued. On 27 February 2002 the District Court called on the applicant to state whether or not the neighbour had complied with the judgment. In reply, the applicant alleged that the neighbour had breached the injunction on several occasions.
On 11 April 2002 the District Court imposed a fine on the neighbour in order to secure his observance of the injunction.
On 14 May 2002 the neighbour appealed. On 8 October 2002 the Regional Court quashed the decision of 11 April 2002 and remitted the case to the District Court.
In the resumed proceedings, on 9 January 2003 the District Court held a hearing. It heard evidence from the applicant, the neighbour and five witnesses. Relying on the evidence thus obtained, on 14 March 2003 the court found against the applicant, holding that his neighbour had observed the injunction.
The applicant did not appeal.
